Exhibit 10.8

 

LOGO [g40300snap1.jpg]    NICHOLAS FINANCIAL, INC.    Automobile Dealer Retail
Agreement

Non-Recourse Dealer Retail Agreement

The undersigned Dealer proposes to sell to the undersigned Nicholas Financial,
Inc. (NFI), from time to time, Promissory Notes, Security Agreements, Retail
Installment contracts, Conditional Sales Contracts, or other instruments
hereinafter referred to as “Contracts”, evidencing installment payment
obligations owing Dealer arising from the time sale of motor vehicle(s) and
secured by such Contracts. It is understood that NFI shall have the sole
discretion to determine which Contracts it will purchase from Dealer.

 

1. Dealer represents and warrants that Contracts submitted to NFI for purchase
shall represent valid, bona fide sales for the respective amount therein set
forth in such Contracts and that such Contracts represent sales of motor
vehicles owned by the Dealer and are free and clear of all liens and
encumbrances.

 

2. Upon purchase by NFI of any contracts hereunder from dealer, dealer shall
endorse and assign to NFI the obligations and all pertinent security, security
instruments, along with such provisional endorsements as may be stipulated for
such contracts purchased by NFI.

 

3. This Agreement, and sums payable hereunder, may not be assigned by Dealer
without written consent of NFI.

 

4. Dealer acknowledges that NFI charges an acquisition fee and a $75.00 loan
processing charge on all contracts purchased and funded by NFI. The acquisition
fee and loan processing charge are taken from Dealer Proceeds and are
Non-Refundable. The amount is disclosed on each transaction and is set by
Nicholas Financial, Inc.

 

5. Perfection of Security Interest: For each Contract purchased by NFI, Dealer
shall, within 20 days of the date of the Contract or within a lesser time period
if required by applicable law, file and record all documents necessary to
properly perfect the valid and enforceable first priority security interest of
NFI in the Vehicle and shall send NFI all security interest filing receipts. A
Contract shall be subject to Repurchase for the life of the Contract if NFI
suffers a loss due to the Dealership’s failure to (1) file and record, within 20
days of the date of the Contract or within a lesser time period if required by
applicable law, all documents required to properly perfect the valid and
enforceable first priority security interest of NFI in the Vehicle; (2) send NFI
the filing receipts reflecting said perfection.

 

6. Indemnity: As a separate and cumulative obligation, Dealer shall defend and
hold NFI harmless from any and all claims, defenses, offsets, damages, suits,
administrative or other proceedings, cost (including reasonable attorney’s
fees), expenses, losses, and liabilities. (Collectively Claims) arising out of
connected with or relating to the Contract or the goods or services sold there
under. Timing of indemnification is within 7 days of demand by NFI.

 

7. Add-on Products and Services:

 

  a. Defined. “Add-on Products and Services,” or “APS,” shall mean service
contracts, mechanical breakdown contracts, GAP contracts, credit life and credit
accident and health insurance. In addition, the term shall include other
products and services acceptable to and approved in writing by NFI from time to
time.

 

  b. Cancellation of APS. If APS has been sold by the Dealer and financed in a
Contract purchased by NFI, Dealer agrees that such APS shall be cancelable upon
demand by Buyer. Upon such cancellation, Dealer shall immediately notify NFI
that the Buyer has canceled the APS. Upon cancellation, Buyer shall be entitled
to a refund of the unearned portion of the cash price of the APS as provided in
the APS Contract or as may otherwise be required by law, whichever is greater.
As between NFI and Dealer, Dealer agrees to pay to NFI, as appropriate, any
refund due to Buyer under the terms of an APS Contract. Dealer’s liability under
this Section shall be limited to the amount Dealer collected and retained or
otherwise received, directly or indirectly, in connection with the sale of the
APS.

 

8. Privacy: Dealer shall not make any unauthorized disclosure of, or use any
personal information of individual consumers which it receives from NFI or on
NFI’s behalf other than to carry out the purposes for which such information is
received. NFI and Dealer shall comply in all respects with all applicable
requirements of Title V of the Gramm-Leach-Bliley Act of 1999 and its
implementing regulations.

 

9. No Provisions hereof may be modified, changed or supplemented, unless both
parties agree to the amendment in writing.

 

Nicholas Financial, Inc.      Dealer:   

 

By:   

 

     By:   

 

Date:   

 

     Date:   

 



--------------------------------------------------------------------------------

 

DEALER NAME 123 AUTO LLC 12K & UNDER MOTORS 1ST AUTO SALES INC 1ST CHOICE
CAROLINA CARS 1ST STOP MOTORS INC 247 AUTO SALES 27 MOTORS 2ND CHANCE AUTO OF
ALABAMA LLC 31-W AUTO SALES LLC 4042 MOTORS LLC 4042 MOTORSPORTS LLC 5 POINTS
AUTO MASTERS 5 STAR AUTO PLEX 5 STAR AUTO PLEX 5 STAR INDY AUTO LLC 83 AUTO
SALES LLC A & D MOTORS SALES CORP A & D MOTORS, INC. A PLUS CAR SALES & RENTALS
INC A.R.J.’S AUTO SALES, INC A-1 AUTO GROUP LLC A1 MOTORS INC AACC AUTO CAR
SALES, INC ACES AUTO MART ACORN MOTOR GROUP LLC ACTION AUTO SALES ACTION MOTORS,
INC. ACTIVE AUTO SALES ADAMSON FORD LLC ADVANCED AUTO BROKERS, INC. AFFORDABLE
AUTO MOTORS, INC AFFORDABLE AUTO SALES AFFORDABLE USED CARS & TRUCKS AJ CAR
SALES AJ’S AUTO AK IMPORTS AUTO SALES ALEXIS MOTORCAR LLC ALFA AUTO MALL LLC ALL
ABOUT AUTO’S INC ALL AMERICAN AUTO MART ALL AMERICAN AUTO SALES INC ALL CARS LLC
ALL STAR DODGE CHRYSLER JEEP ALLAN VIGIL FORD

DEALER NAME ALLEN TURNER AUTOMOTIVE ALLSTAR MOTORS, INC. ALLURE AUTO SALES LLC
AL’S AUTO MART ALTAMAHA MOTORS LLC ALTERNATIVES AMERICAN AUTO SALES WHOLESALE
AMERICAN SALES & LEASING INC AMERIFIRST AUTO CENTER, INC. AMS CARS ANDY MOHR
FORD, INC. ANSWER ONE MOTORS ANTHONY PONTIAC GMC BUICK INC ANY CAR USA APPROVAL
AUTO CREDIT INC. APPROVED AUTOS LLC ARAK AUTO SALES & SERVICES INC ARC AUTO LLC
ARENA AUTO SALES ARES FINANCIAL SERVICES LLC ARMANDOS INC ASANKA CARS.COM ATA
TRUCK & AUTO SALES ATCHINSON FORD SALES ATL AUTOS .COM ATLANTA AUTO BROKERS
ATLANTA LUXURY MOTORS INC ATLANTA USED CARS CENTER, INC ATLANTIS RENT A CAR AND
AUFFENBERG USED CARS AURORA MOTOR CARS AUTO BANK AUTO CENTERS ST CHARLES LLC
AUTO CITY LLC AUTO CLUB OF MIAMI AUTO CLUB OF SOUTHWEST FLORIDA AUTO CONNECTION
JAX LLC AUTO CREDIT & FINANCE CORP AUTO DEALER SOLUTIONS INC AUTO DIRECT
COLUMBUS OH AUTO DIRECT PRE-OWNED AUTO ENTERPRISE CO AUTO EXPO HOUSTON AUTO
EXPRESS ENTERPRISE INC

 



--------------------------------------------------------------------------------

DEALER NAME AUTO GALAXY INC AUTO GLOBAL AUTO GROUP USA AUTO HUB PLUS INC AUTO
JUNCTION LLC AUTO LIBERTY OF ARLINGTON AUTO LINE, INC. AUTO LIQUIDATORS OF
TAMPA, INC AUTO MAC 2 AUTO MALL OF TAMPA INC AUTO MASTERS AUTO SALES LLC AUTO
MAX TOLEDO AUTO NETWORK OF THE TRIAD LLC AUTO NETWORK, INC. AUTO OPTION LLC AUTO
PALACE AUTO PASS SALES & SERVICE CORP AUTO PLANET II INC AUTO PROFESSION CAR
SALES 2 AUTO PROFESSIONAL CAR SALES AUTO RITE, INC AUTO SELECT AUTO SELECT INC
AUTO SELECTION OF CHARLOTTE AUTO SMART PINEVILLE INC AUTO SOLUTIONS AUTO SOURCE
CAROLINA LLC AUTO TRADEMARK AUTO TREE AUTO UNION OF MIAMI INC AUTO VILLA AUTO
VILLA OUTLET AUTO VILLA WEST AUTO VILLAGE AUTO WAREHOUSE INC AUTO WEEKLY
SPECIALS AUTO WISE AUTO SALES AUTO WORLD AUTOLAND AUTOLINK AUTOMAC USA INC
AUTOMALL 59 AUTOMAR CAR SALES INC AUTOMAX

DEALER NAME AUTOMAX ATLANTA AUTOMAX CHRYSLER DODGE JEEP AUTOMOBILE COMMODITY LLC
AUTOMONSTA AUTOMOTIVE WHOLESALE CENTER AUTONET GROUP LLC AUTONOMICS AUTORAMA
PREOWNED CARS AUTORANGE INC AUTORV MART AUTOTEAM INC AUTOTEAM OF VALDOSTA LLC
AUTOWAY TOYOTA AUTOWORLD OF GREENWOOD LLC AUTOWORLD USA AXELROD PONTIAC AXIOM
MOTORS B AND B AUTO BROKERS LLC BALLPARK AUTO LLC BANK AUTO SALES BARGAIN SPOT
CENTER BARNWELL STREET INC BARTELL AUTOMOTIVE GROUP LLC BARTS CAR STORE INC
BARTS CAR STORE INC BATES FORD INC BEACH AUTO BROKERS, INC BEACH BOULEVARD
AUTOMOTIVE INC BEDFORD AUTO WHOLESALE BEHLMANN ST PETERS PREOWNED BELLS AUTO
SALES BEN MYNATT NISSAN BENSON CADILLAC NISSAN, INC. BENSON NISSAN BEREA AUTO
MALL BESSEMER CHR LLC BEST AUTO SELECTION INC BEST CARS KC INC BEST DEALS CARS
INC BEST DEALS ON WHEELS AUTO BEST PRICE DEALER INC BEST VALUE AUTO SALES INC
BESTWAY AUTO BROKERS LLC BETTER VALUE AUTOS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME BEXLEY MOTORCAR COMPANY LLC BIARTI AUTO SALES LLC BIC MOTORS LLC BIG
BLUE AUTOS, LLC BIG CHOICES AUTO SALES INC BIG O DODGE OF GREENVILLE, INC BILL
BLACK CHEVROLET, BILL KAY FORD INC BILL PENNEY TOYOTA BILLS AUTO SALES &
LEASING,LTD BILLY RAY TAYLOR AUTO SALES BILTMORE MOTOR CORP. BLUE SPRINGD FORD
SALES INC BOB MAXEY FORD BOB PULTE CHEVROLET GEO, INC. BOBB SUZUKI BOOMERS
TRUCKS & SUVS LLC BOULEVARD AUTO EXCHANGE 2 INC BRADLEY CHEVROLET, INC. BRAD’S
USED CARS BRAMAN HONDA OF PALM BEACH BRAMLETT PONTIAC INC BRAZIL AUTO MALL INC
BRECKENRIDGE MOTORS EAST LLC BREVARD VALUE MOTORS BRIDGEVIEW AUTO SALES INC
BRIGGS KIA BRONDES FORD MAUMEE LTD BROOKS AUTO SALES BROTHERS CHEVROLET
OLDSMOBILE BROWN’S AUTO SALES BRYANT AUTO SALES INC BUCKEYE NISSAN, INC. BUD
LAWRENCE INC BUDGET CAR SALES & RENTALS BUDGET MOTORCARS BUY IT RIGHT AUTO SALES
LLC BUY RIGHT AUTO SALES INC BUYERS CHOICE AUTO CENTER LLC BUZZ KARZ LLC BYERLY
FORD-NISSAN, INC BYERS IMPORTS BYERS KIA C & J AUTO WORLD LLC

DEALER NAME C & N AUTO SALES LLC C & S SALES C.W. MOTORS INC CADILLAC OF NOVI
INC CALIFORNIA AUTO CONNECTION INC CALVARY CARS & SERVICE, INC CANNON
BUICK-MITSUBISHI CAPITAL CITY IMPORTS CAPITAL MOTORS CAPITAL MOTORS LLC CAPITOL
AUTO CAR BAZAAR INC OF FRANKLIN CAR BIZ LLC CAR BOSS LLC CAR CHOICE CAR COUNTRY
CAR CREDIT INC CAR DEPOT CAR FACTORY OUTLET CAR LEGENDS CAR MART FL.COM CAR
NATION LLC CAR SMART CAR SOURCE, LLC. CAR TOWN KIA USA CAR ZONE INC CARDINAL
MOTORS INC CAREY PAUL HONDA CARISMA AUTO GROUP CARL GREGORY CHRYSLER-DODGE-
CARLINK MOTORS CORPORATION CARMA AUTOMOTIVE GROUP CARMART AUTO SALES CARMART
AUTO SALES INC CARMART USA LLC CARMEL MOTORS CAROLINA AUTO EXCHANGE CAROLINA
AUTO SALEZ LLC 1 CAROLINA AUTO SPORTS CARPLUS AUTO SALES INC CARS & CREDIT OF
FLORIDA CARS 4 YOU LLC CARS GONE WILD II LLC CARS N CARS, INC.

 



--------------------------------------------------------------------------------

DEALER NAME CARS OF JAX INC CARS PLUS LLC CARS TRUCKS & CREDIT INC CARSMART AUTO
SALES LLC CARSMART, INC. CARTROPIX CARZONE USA CAS SALES & RENTALS CASH & DASH
AUTO SALES INC CAVALIER AUTO SALES INC CC MOTORS INC CD S AUTOMOTIVE INC
CEDARCREST AUTO BROKERS,LLC CENTRAL MOTOR WERKS, INC CHAMPION OF DECATUR, INC.
CHAMPION PREFERRED AUTOMOTIVE CHAMPS AUTO SALES INC CHARLES BARKER PREOWNED
OUTLET CHARLOTTE MOTOR CARS LLC CHATHAM PARKWAY TOYOTA CHEVROLET OF SPARTANBURG
CHICAGO AUTO DEPOT INC CHICAGO MOTORS INC CHIPINQUE AUTO SALES INC CHRIS CARROLL
AUTOMOTIVE CHRIS LEITH AUTOMOTIVE INC CHRIS SPEARS PRESTIGE AUTO CHRYSLER JEEP
AT POSNER PARK CINCINNATI USED AUTO SALES CIRCLE CITY ENTERPRISES, INC. CITY
AUTO SALES CITY HYUNDAI CITY STYLE IMPORTS INC CITY USED CARS, INC CITY WIDE
AUTO CREDIT CJ’S AUTO STORE CJ’S AUTO STORE WEST CLARK CARS INC CLARK’S SUNSHINE
CLARKSVILLE AUTO SALES CLASSIC BUICK OLDSMOBILE CLAY COOLEY TOYOTA OF HAZELWOO
CLEVELAND AUTO MART CLIFF & SONS AUTO SALES

DEALER NAME COASTAL AUTO GROUP INC. DBA COASTAL CHEVROLET, INC. COBRA SALES LLC
COLON AUTO SALES INC COLUMBUS AUTO RESALE, INC COLUMBUS AUTO SOURCE COMBS & CO
COMMONWEALTH DODGE LLC CONCOURS AUTO SALES, INC. CONTEMPORARY MITSUBISHI CONWAY
HEATON INC CONWAY IMPORTS AUTO SALES COOK & REEVES CARS INC COPELAND MOTOR
COMPANY CORAL WAY AUTO SALES INC CORLEW CHEVROLET CADILLAC OLDM CORPORATE CARS
INC CORPORATE FLEET MANAGEMENT COUCH MOTORS LLC COUGHLIN AUTOMOTIVE- PATASKALA
COUGHLIN FORD- JOHNSTOWN COUGHLIN FORD OF CIRCLEVILLE COUNTRY HILL MOTORS INC
COUNTRY HILL MOTORS, INC. COURTESY CHRYSLER JEEP DODGE COURTESY FORD COURTESY
PALM HARBOR HONDA COURTESY TOYOTA CRABBS AUTO SALES CRAIG & LANDRETH INC CRAMER
HONDA OF VENICE CRAMER TOYOTA OF VENICE CREDIT SOLUTION AUTO SALES INC CRESTMONT
CADILLAC CRESTMONT HYUNDAI, LLC CRM MOTORS, INC. CRONIC CHEVROLET OLDSMOBILE
CRONIC CHEVROLET, OLDSMOBILE- CROSS KEYS AUTO INC CROSS MOTORS CORPORATION CROWN
BUICK GMC CROWN KIA CROWN KIA CROWN MOTORS INC

 



--------------------------------------------------------------------------------

DEALER NAME CROWN NISSAN GREENVILLE CRUISER AUTO SALES CRYSTAL LAKE CHRYSLER
JEEP INC CUNNINGHAM MOTORS DAILEY AUTO SALES LLC DAN CUMMINS CHV BUICK PONTIAC
DAN TOBIN PONTIAC BUICK GMC DAN TUCKER AUTO SALES DANE’S AUTO SALES LLC DAVE
GILL PONTIAC GMC DAVE SINCLAIR LINCOLN DAVES JACKSON NISSAN DAVID SMITH
AUTOLAND, INC. DAWSON’S AUTO & CYCLE LLC DAWSONS AUTO & TRUCK SALES INC DAYTON
ANDREWS INC. DBA AUTONATION CHEVROLET DEACON JONES AUTO PARK DEALS 4U AUTO LLC
DEALZ AUTO TRADE DEALZ ON WHEELZ LLC DEAN SELLERS, INC. DEEP SOUTH SPECIALTIES
LLC DENNIS AUTO POINT DEPENDABLE MOTOR VEHICLES INC DESTINYS AUTO SALES DIAMOND
K MOTORS LLC DICK BROOKS HONDA DICK NORRIS BUICK DICK SCOTT DODGE DIMMITT
CHEVROLET DIRECT AUTO EXCHANGE, LLC DIRECT AUTOMOTIVE DIRECT SALES & LEASING
DISCOUNT AUTO MART INC DISCOVERY AUTO CENTER LLC DIXIE IMPORT INC DIXIE WAY
MOTORS INC DODGE OF ANTIOCH INC DOGWOOD AUTO WORKS INC DON AYERS PONTIAC INC DON
HINDS FORD, INC. DON JACKSON CHRYSLER DODGE DON MARSHALL CHYSLER CENTER

DEALER NAME DON REID FORD INC. DON SITTS AUTO SALES INC DONLEY FORD LINCOLN
DORAL CARS OUTLET DOUGLAS AUTO SALES INC DOUG’S AUTO SALES INC DRIVE AUTO SALES
DRIVE OUT AUTO INC DRIVE WITH PRIDE INC DRIVEMAX, INC. DRIVEN AUTO SALES LLC
DRIVERIGHT AUTO SALES, INC. DRIVERS WORLD DUBLIN CADILLAC NISSAN GMC DUNN
CHEVROLET OLDS INC. DURHAMS AUTO MART DYNAMIC MOTOR COMPANY LLC DYNASTY MOTORS E
& R AUTO SALES INC E Z PAY AUTO SALE INC EAGLE ONE AUTO SALES EASLEY
MITSUBISHI’S THE EAST ANDERSON AUTO SALES EAST BEACH AUTO SALES EAST LIMESTONE
AUTOPLEX INC EASTERN AUTO SALES NC LLC EASTGATE MOTORCARS, INC EASY AUTO AND
TRUCK ECONO AUTO SALES INC ED KOEHN FORD OF WAYLAND ED MORSE MAZDA LAKELAND ED
VOYLES HYUNDAI ED VOYLES KIA OF CHAMBLEE EDDIE MERCER AUTOMOTIVE EDEN AUTO SALES
EDWARDS CHEVROLET CO EJ’S AUTO WORLD, INC. ELEPHANT AUTOGROUP ELITE AUTO SALES
OF ORLANDO ELITE AUTO SOLUTIONS ELITE LEVEL AUTO INC ELITE MOTORS EMJ AUTOMOTIVE
REMARKETING EMPIRE AUTO SALES & SERVICE

 



--------------------------------------------------------------------------------

DEALER NAME EMPIRE AUTOMOTIVE GROUP ENTERPRISE CAR SALES ENTERPRISE CAR SALES
ENTERPRISE LEASING COMPANY ENTERPRISE LEASING COMPANY ERNEST MOTORS, INC.
ETTLESON HYUNDAI LLC EXCEL AUTO SALES EXECUTIVE CARS LLC EXECUTIVE MOTORS EXOTIC
MOTORCARS EXPRESS AUTO SALES LLC EXPRESS MOTORS LLC EZ CAR CONNECTION LLC F4
MOTORS FACTORY DIRECT AUTO FAIRLANE FORD SALES, INC. FAITH MOTORS, INC. FANELLIS
AUTO FERCO MOTORS CORP FERMAN NISSAN FIAT OF WINTER HAVEN FINAST AUTO SALES
FIRKINS C.P.J.S. FIRST CHOICE AUTOMOTIVE INC FIRST CLASS AUTO SALES LLC FIRST
CLASS MOTORS INC FIRST STOP AUTO SALES FIRST UNION AUTOMOTIVE LLC FITZGERALD
MOTORS, INC. FIVE STAR AUTOS INC FIVE STAR CAR & TRUCK FIVE STAR FORD STONE
MOUNTAIN FLAMINGO AUTO SALES FLETCHER CHRYSLER PRODUCTS INC FLORENCE AUTO MART
INC FLORIDA AUTO EXCHANGE FLORIDA AUTO SALES AND REPAIR FLORIDA CARS USA FLORIDA
MOTORS FLORIDA TRUCK SALES FLOW MOTORS FOOTHILL FORD FORT WALTON BEACH

DEALER NAME FORT WAYNE AUTO CONNECTION LLC FORTUNE MOTOR GROUP FRANCO AUTO
MOTORS LLC FRANK LETA HONDA FRANK MYERS AUTO SALES, INC FRED MARTIN FORD FREEDOM
AUTOMOTIVE GROUP LLC FRENSLEY CHRYSLER PLYMOUTH FRIENDLY FINANCE AUTO SALES
FRONTIER MOTORS INC FROST MOTORS G & J MOTORSPORTS INC G BROTHERS AUTO BROKERS
INC G E A AUTO SALES GAINESVILLE AUTO KI LLC GAINESVILLE DODGE GANLEY LINCOLN
MERCURY GATES CHEV PONT GMC BUICK GATEWAY AUTO PLAZA GATEWAY BUICK GMC GATOR
CHRYSLER-PLYMOUTH, INC. GE MOTORS 1 LLC GENERAL AUTO LLC GENESIS AUTO SALES LLC
GEN-X CORP GEOFF ROGERS AUTOPLEX GEORGE NAHAS CHEVROLET INC GEORGETOWN AUTO
SALES GEORGIA AUTO WORLD LLC GEORGIA IMPORT AUTO GINN MOTOR COMPANY GLADDING
CHEVROLET, INC. GLADSTONE AUTO INC GLEN BURNIE AUTO EXCHANGE, INC GLOBAL MOTORS
INC GLOVER AUTO SALES GMT AUTO SALES, INC GOLD KEY AUTO INC GOLDEN OLDIES GOOD
MOTORS, INC. GOOD RIDES INC GOOD TO GO AUTO SALES, INC. GR MOTOR COMPANY GRAHAM
MOTOR COMPANY

 



--------------------------------------------------------------------------------

DEALER NAME GRANT MOTORS CORP. GRAVITY AUTOS ROSWELL GREAT BRIDGE AUTO SALES
GREAT LAKES HONDA GREEN AUTO SALES INC GREEN LIGHT CAR SALES GREEN’S TOYOTA GREG
SWEET CHEVY BUICK OLDS GRIFFIN FORD SALES, INC. GROTE AUTOMOTIVE INC GROW AUTO
FINANCIAL INC GUARANTEED CARS & CREDIT GULF ATLANTIC WHOLESALE INC GWINNETT
MITSUBISHI GWINNETT PLACE NISSAN GWINNETT SUZUKI H & H AUTO SALES H GROUP AUTO
SALES HAGGERTY BUICK GMC INC HAIMS MOTORS INC HAIMS MOTORS INC HAMILTON
CHEVROLET INC HAMMCO INC HANNA IMPORTS HAPPY HYUNDAI HARBOR CITY AUTO SALES,
INC. HARDIN COUNTY HONDA HARDY CHEVROLET HARDY CHEVROLET INC. HARRIET SALLEY
AUTO GROUP LLC HATCHER’S AUTO SALES HEADQUARTER HONDA HENDERSONVILLE AUTO
BROKERS HENDRICK HONDA HENNESSY MAZDA PONTIAC HERITAGE AUTOMOTIVE GROUP
HERRINGTON AUTOMOTIVE HIALEAH MOTORS INC HIGH Q AUTOMOTIVE CONSULTING
HIGHESTCASHFORCARS LLC HILL & HILL AUTOMOTIVE SALES HILL KELLY DODGE, INC
HILLMAN MOTORS, INC. HILLTOP MOTORS

DEALER NAME HILLWOOD AUTO SALES & SERVICE HILTON HEAD NISSAN HINESVILLE FORD
COMPANY HOLLYWOOD MOTOR CO #3 HOLLYWOOD MOTOR SALES HOMESTEAD MOTORS HONDA CARS
OF BRADENTON HONDA MALL OF GEORGIA HONDA OF CONYERS HONDA OF FRONTENAC HONDA OF
GAINESVILLE HONDA OF MUFREESBORO HONDA OF OCALA HONDA OF TIFFANY SPRINGS
HONEYCUTT’S AUTO SALES, INC. HOOSH’S AUTO SALES, INC. HOOSIER AUTO LLC HOOVER
AUTOMOTIVE LLC HOOVER CHRYSLER PLYMOUTH DODGE HOOVER MITSUBISHI CHARLESTON
HORACE G ILDERTON HOUSTON AUTO EMPORIUM HOUSTON CAR SALES INC HOWARD AUTO GROUP
HT MOTORS INC HUBLER AUTO PLAZA HUBLER CHEVROLET INC HUBLER FINANCE CENTER
HUBLER NISSAN, INC. HUGH WHITE HONDA HUNT AUTOMOTIVE, LLC HWY 150 BUYERS WAY,
INC. HYUNDAI CERTIFIED CENTER HYUNDAI OF GREER HYUNDAI OF NICHOLASVILLE IAUTO
INC IDEAL USED CARS INC IMAGINE CARS IMAGINE POWERSPORTS IMPERIAL MOTORS
IMPERIAL SALES & LEASING INC IMPORT’S LTD IMPORTS OF TIDEWATER II INDEPENDENCE
AUTO SOLUTIONS

 



--------------------------------------------------------------------------------

DEALER NAME INDIAN RIVER LEASING CO INDY AUTO LAND LLC INTEGRITY MOTORS RVA LLC
INTERNATIONAL AUTO OUTLET IPS MOTORS LLC J & J MOTORS INC J & L AUTO SALES J&M
AUTOMOBILES CORP JACK DEMMER FORD, INC. JACK KAIN FORD, INC. JACK MAXTON
CHEVROLET, INC JACK MAXTON USED CARS JACK MILLER AUTO PLAZA LLC JACK MILLER KIA
JACKIE MURPHY’S USED CARS JACK’S USED CARS JAKE SWEENEY KIA JAKMAX JANSON
AUTOMOTIVE JARRETT GORDON FORD INC JARRETT-GORDON FORD OF WINTER JAX AUTO
WHOLESALE, INC. JAY WOLFE AUTO OUTLET JAY WOLFE HONDA JC AUTO MARKET LLC JDF
AUTO JEFF DRENNEN FORD JEFF WYLER CHEVROLET OF JEFF WYLER DIXIE HONDA JEFFERSON
CHEVROLET CO. JEFFREYS AUTO EXCHANGE JENKINS ACURA JENKINS HYUNDAI JENKINS MAZDA
JENKINS NISSAN, INC. JENROC AUTO SALES JEREMY FRANKLINS SUZUKI OF KAN JERRY
MOTORS, INC. JERRY WILSON’S MOTOR CARS JEWEL AUTO SALES JIM BURKE NISSAN JIM
BUTLER AUTO PLAZA JIM M LADY OLDSMOBILE INC JIM ORR AUTO SALES

DEALER NAME JIMMY KAVADAS YOUR CREDIT MAN JK AUTOMOTIVE GROUP LLC JOHN BLEAKLEY
FORD JOHN HINDERER HONDA JOHN JENKINS, INC. JOHN SNYDER AUTO MART, INC. JOHN
WEISS TOYOTA SCION OF JOHNNYS MOTOR CARS LLC JORDAN AUTO SALES JOSEPH MOTORS
JOSEPH TOYOTA INC. JPL AUTO EMPIRE JT AUTO INC. JUST-IN-TIME AUTO SALES INC K T
AUTO SALES LLC KACHAR’S USED CARS, INC. KAHLER AUTO SALES LLC KAHLO CHRYSLER
JEEP DODGE INC KALER LEASING SERVICES INC KARGAR, INC. KATHY’S KARS KEITH
PIERSON TOYOTA KELLEY BUICK GMC INC KEMET AUTO SALES KENDALL TOYOTA KENNYS AUTO
SALES, INC KENS KARS KERRY NISSAN, INC. KIA OF CANTON KIA OF GREER KIA OF
LEESBURG KIM GRAHAM MOTORS KIN FOLK AUTO SALES KING AUTOMOTIVE, LLC KING SUZUKI
OF HICKORY LLC KINGS FORD, INC KINGS HONDA KINGS MAZDA KISSELBACK FORD KKS AUTO
SALES KLASSIC CARS LLC KNE MOTORS, INC. KOE-MAK CORP KUHN HONDA VOLKSWAGON

 



--------------------------------------------------------------------------------

DEALER NAME KUNES COUNTY FORD OF ANTIOCH KZ AUTO SALES L & J AUTO SALES &
LEASING LLC LAFONTAINE AUTO GROUP LAFONTAINE BUICK GMC OF ANN LAGRANGE AUTO
SALES LAKE NISSAN SALES, INC. LAKE WALES CHRSYLER DODGE LANCASTER AUTO AND
LANCASTERS AUTO SALES, INC. LANDERS MCLARTY SUBARU LANE 1 MOTORS LANIGAN’S AUTO
SALES LARA’S TRUCKS INC LARRY JAY IMPORTS, INC LASCO FORD INC LATIN MOTORS
INTERNATIONAL LLC LAW AUTO SALES, INC LEE KIA OF GREENVILLE LEE’S AUTO SALES,
INC LEES SUMMIT DODGE CHRYSLER JEE LEGACY AUTO SALES LGE CORP LIBERTY FORD, INC
LIBERTY MOTORS LLC LIBERTY USED MOTORS INC LIBERTYVILLE CHEVROLET LLC LIGHTHOUSE
AUTO SALES LIONS MOTORS CORP LMN AUTO INC LOCKHART CADILLAC INC LOKEY NISSAN
LONDOFF JOHNNY CHEVROLET INC LONGSTREET AUTO LOU FUSZ MOTOR CO LOU SOBH
AUTOMOTIVE OF LUNA MOTOR GROUP CORP LUXURY AUTO LINE LLC LUXURY CARS &
FINANCIAL, INC. LUXURY FLEET LEASING LLC M & M AUTO SUPER STORE M & M AUTO
WHOLESALERS, LLC M & S AUTO SALES MAC HAIK CHRYSLER DODGE JEEP

DEALER NAME MACHADO AUTO SELL LLC MAGIC MOTORS CENTER MAHER CHEVROLET INC
MAINLAND AUTO SALES INC MAINSTREAM AUTO SALES LLC MALCOLM CUNNINGHAM HYUNDAI
MALOY AUTOMOTIVE LLC MARANATHA AUTO MARCH MOTORS INC. MARIANNA MOTOR CO MARIETTA
LUXURY MOTORS MARK THOMAS FORD MARKAL MOTORS INC MARLOZ OF HIGH POINT MARTIN’S
AUTO BROKERS LLC MARTINS USED CARS INC MASTER AUTO GROUP MASTER CARS MASTER CARS
CO INC MATHEWS FORD INC. MATHEWS FORD OREGON, INC MATHEWS HAROLD NISSAN MATRIX
AUTO SALES, INC. MATT CASTRUCCI MAUS MOTORS INC MAXIE PRICE CHEVROLETS OLDS,
MAXIMUM DEALS, INC. MAYSVILLE AUTO SALES MAZDA OF ROSWELL MCADENVILLE MOTORS
MCDANIELS ACURA OF CHARLESTON MCGHEE AUTO SALES INC. MCHUGH INC MCJ AUTO SALES
OF CENTRAL FLOR MEACH AUTO SALES MEDINA AUTO BROKERS MEGA AUTO SALES LLC MELRAY
MOTORS CORP MEMORIAL HWY AUTO SALES AND MERLIN AUTOS LLC MEROLLIS CHEVROLET
SALES METRO USED CARS MGM AUTO SALES MIA REPOS LLC

 



--------------------------------------------------------------------------------

DEALER NAME MIAMI AUTO SHOW LLC MIAMI AUTO WHOLESALE MIAMI CARS INTERNATIONAL
INC MICHAEL’S IMPORTS MICHAEL’S MOTOR CO MID AMERICA AUTO EXCHANGE INC MID CITY
MOTORS OF LEE COUNTY MID LAKE MOTORS INC. MID RIVERS MOTORS MIDDLE TENNESSEE
AUTO MART LLC MIDDLETOWN FORD, INC MIDFIELD MOTOR COMPANY, INC. MID-TOWN MOTORS
LLC MID-TOWNE AUTO CENTER, INC. MIDWAY AUTO GROUP MIDWEST AUTO STORE LLC MIDWEST
FINANCIAL SERVICES MIDWEST MOTORS MIDWEST MOTORS & TIRES MIDWESTERN AUTO SALES,
INC. MIGENTE MOTORS INC MIKE ANDERSON USED CAR SUPER MIKE BASS FORD MIKE
CASTRUCCI CHEVY OLDS MIKE CASTRUCCI FORD OF ALEX MIKE CASTRUCCI FORD SALES MIKE
KEFFER CHRYSLER DODGE MIKE PRUITT HONDA INC MIKES TRUCKS AND CARS MILESTONE
MOTORS, L.L.C. MILLENIUM AUTO SALES MILNES CHRYSLER DODGE JEEP MINTON MOTOR CARS
II LP MIRA AUTO SALES LLC MIRACLE CHRYSLER DODGE JEEP MISSOURI MOTORS LLC MLC
MOTORCARS MO AUTO SALES MODERN CORP MONARCH CAR CORP MONZON AUTO SALES INC MOODY
AUTO SALES MORRIS IMPORTS LLC MOSS CURTAIN MOTORS LLC

DEALER NAME MOTOR CAR CONCEPTS II MOTOR CARS HONDA MOTORCARS OF LANSING INC
MOTORCARS TOYOTA MOTORHOUSE INC MOTORMAX OF GRAND RAPIDS MOTORS DRIVEN INC
MOTORS TRUST INC MOTORSPORTS UNLIMITED INC MR AUTO INC MULDER AUTO SALES MULLER
HONDA OF GURNEE MULLINAX FORD OF PALM BEACH MUNN MOTORSPORTS HIGHLINE MURPHY
MOTOR CO MURRAY’S USED CARS MWS WHOLESALE AUTO OUTLET MY CAR LLC
MYEZAUTOBROKER.COM LLC NALLEY HONDA NAPLETON’S HYUNDAI NATIONAL AUTO CREDIT INC
NATIONAL CAR MART, INC NATIONAL MOTORS, INC. NATIONAL ROAD AUTOMOTIVE LLC NAVA
MOTORS CORP NEIL HUFFMAN HONDA NELSON AUTO SALES NELSON MAZDA NEW RIDE MOTORS
INC NEWPORT AUTO GROUP NEWTON’S AUTO SALES, INC. NEXT CAR INC NICHOLAS DATA
SERVICES, INC. NICK MAYERS MARSHALL FORD LINC NICKS AUTO MART NIMNICHT PONTIAC
NISSAN ON NICHOLASVILLE NORTH AMERICAN FLEET SALES INC NORTH ATLANTA MOTORS LLC
NORTH BROTHERS FORD, INC NORTH MAIN MOTORS INC NORTHTOWNE OF LIBERTY SUZI,
NORTHWEST MOTORS INC

 



--------------------------------------------------------------------------------

DEALER NAME NOURSE CHILLICOTHE NUMBER ONE IN RADIO ALARMS INC OCEAN HONDA
OFFLEASE AUTOMART LLC OHIO AUTO CREDIT LLC OLDHAM MOTOR COMPANY LLC ONE SOURCE
AUTOS INC ORANGE PARK AUTO MALL ORANGE PARK DODGE ORANGE PARK MITSUBISHI ORLANDO
AUTOS OSCAR MOTORS CORPORATION OV AUTO FARM OXMOOR FORD LINCOLN MERCURY OXMOOR
MAZDA PALM BAY FORD PALM BAY MOTORS PALM BEACH AUTO DIRECT PALMETTO FORD
PALMETTO WHOLESALE MOTORS PARAMOUNT AUTO PARK AUTO MALL, INC PARKWAY MOTORS INC
PAYLESS MOTORS LLC PC AUTO SALES LLC PCT ENTERPRISES OF FLORIDA LLC PEGGY’S AUTO
SALES PENLAND AUTOMOTIVE LLC PENNINGTON AUTOMOTIVE PENSACOLA AUTO BROKERS, INC
PEREZ SALES & SERVICE, INC PERFORMANCE CHEVROLET BMW PERFORMANCE CHRYSLER JEEP
DODG PERFORMANCE TOYOTA PETE MOORE CHEVROLET, INC PETERS AUTO SALES, INC.
PHILLIPS BUICK PONTIAC GMC INC PHILLIPS CHRYSLER-JEEP, INC PHOENIX MOTORS
PIEMONTES DUNDEE CHEVROLET PILES CHEV-OLDS-PONT-BUICK PINELLAS PARK AUTO INC
PINEVILLE IMPORTS PINNACLE AUTO SALES

DEALER NAME PLANET SUZUKI PLATINUM AUTO EXCHANGE INC PLATTE CITY AIRPORT
CHRYSLER D PLATTNER’S POGUE CHEVROLET INC PORTAL AUTOMOTIVE INC POWER MOTORS LLC
POWERBUY MOTORS PREFERRED AUTO PREMIER AUTO BROKERS, INC. PREMIER AUTOMOTIVE
GROUP INC PREMIER AUTOWORKS SALES & PREMIER DODGE CHRYSLER JEEP PREMIERE MOTOR
SPORTS LLC PREMIUM CARS OF MIAMI LLC PRESPA AUTO SALES PRESTIGE AUTO BROKERS
PRESTIGE AUTO EXCHANGE PRESTIGE AUTO GROUP PRESTIGE AUTO MALL PRESTIGE AUTO
SALES & RENTALS PRESTON AUTO OUTLET PRICE RIGHT STERLING HEIGHTS PRICED RIGHT
AUTO SALES LLC PRICED RIGHT AUTO, INC. PRICED RIGHT CARS, INC PRIDE AUTO SALES
PRIME MOTORS INC PRINCE AUTO SALES LLC PROCAR Q AUTOMOTIVE BRANDON FL LLC
QUALITY AUTO CENTER QUALITY AUTO SALES OF FL LLC QUALITY CARS INC QUALITY
IMPORTS R & B CAR COMPANY R & M HOLDINGS GROUP INC R & R AUTO SALES AND REPAIRS
RACE WAY AUTO SALES INC RADER CAR CO INC RAMOS AUTO LLC RANDY CURNOW AUTO
PLAZA/RC RANDY SHIRKS NORTHPOINTE AUTO RANKL & RIES MOTORCARS, INC

 



--------------------------------------------------------------------------------

DEALER NAME RAY CHEVROLET RAY SKILLMAN EASTSIDE RAY SKILLMAN WESTSIDE RAYMOND
CHEVROLET KIA RE BARBER FORD INC RED SHAMROCK LLC REGAL PONTIAC, INC. REGIONAL
WHOLESALE REIDSVILLE NISSAN INC REINEKE FORD LINCOLN MERCURY RENEWIT CAR CARE
REVOLUTION MOTORS LLC REXFORD AUTOMOTIVES RICE AUTO SALES RICH AUTO SALES LTD
RICHARD HUGES AUTO SALES RICHMOND HONDA RICK HENDRICK CHEVROLET RICK HILL NISSAN
INC RIDE N DRIVE RIGHT PRICE AUTO SALES OF RIGHTWAY AUTOMOTIVE CREDIT RIGHTWAY
AUTOMOTIVE CREDIT RITEWAY AUTO SALES RIVER CITY AUTO SALES INC RIVERBEND FORD
RIVERSIDE MOTORS, INC RIVIERA AUTO SALES SOUTH INC RJ’S AUTO SALES ROAD MASTER
AUTO GROUP INC ROB PARTELO’S WINNERS ROBERT-ROBINSON CHEVROLET ROBERTS COMPANY
MOTOR MART LLC ROCK AUTO KC INC ROCK BOTTOM AUTO SALES, INC. ROCK ROAD AUTO
PLAZA ROD HATFIELD CHRYSLER DGE JEEP ROGER WILSON MOTORS INC ROSE AUTOMOTIVE INC
ROSE CITY MOTORS ROSE CITY MOTORS ROSE CITY MOTORS ROSEDALE AUTO SALES INC ROSEN
HYUNDAI OF ALGONQUIN LLC

DEALER NAME ROSEN MAZDA ROSEN MAZDA OF WAUKEGAN ROUEN CHRYSLER DODGE JEEP INC
ROUEN MOTORWORKS LTD ROY O’BRIEN, INC ROYAL AUTO SALES ROYAL FAMILY MOTORS INC
RPM AUTO SALES RYAN’S AUTO SALES S & M AUTO BROKERS INC S S AUTO INC SALTON
MOTOR CARS INC SANDY SANSING FORD LINCOLN LLC SANSING CHEVROLET, INC SARASOTA
FORD SAVANNAH AUTO SAVANNAH AUTOMOTIVE GROUP SAVANNAH MOTORS INC SAVANNAH
TOYOTA & SCION SC AUTO SALES SCHAELL MOTORS SCHIRRAS AUTO INC SCOTT CLARK HONDA
SEHER ENTERPRISES INC SELECT AUTO SELECT AUTO NETWORK LLC SELECT AUTO SALES
SELECT CARS OF CLEVELAND LLC SELECT MOTORS OF TAMPA INC. SENA MOTORS INC SHAD
MITSUBISHI SHARP CARS OF INDY SHAVER AUTOMOTIVE LLC SHEEHY GLEN BURNIE INC.
SHERDAN ENTERPRISES LLC SHERMAN DODGE SHOALS UNIVERSITY KIA SHOOK AUTO INC
SHORELINE AUTO CENTER INC SHOW ME AUTO MALL INC SIGN & DRIVE AUTO SALES LLC
SKAGGS RV OUTLET LLC SMART CHOICE AUTO GROUP SOBH AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME SOMERSET MOTORS SOURCE AUTOMOTIVE INC SOUTH BEACH MOTOR CARS SOUTH
CHARLOTTE PREOWNED AUTO SOUTH MOTORS HONDA SOUTH SUBURBAN MITSUBISHI SOUTHEAST
JEEP EAGLE SOUTHERN CHOICE AUTO LLC SOUTHERN COUNTRY INC SOUTHERN KENTUCKY
AUTO & TRK SOUTHERN LUXURY CARS SOUTHERN MOTOR COMPANY SOUTHERN POINTE
AUTOMOTIVE SOUTHERN STAR AUTOMOTIVE SOUTHERN TRUST AUTO GROUP SOUTHPORT MOTORS
SOUTHTOWN MOTORS HOOVER SOUTHWEST AUTO SALES SPACE & ROCKET AUTO SALES
SPARTANBURG CHRYSLER JEEP INC SPEEDWAY MOTORS, INC SPIRIT FORD INC SPITZER DODGE
SPITZER KIA SPORTS AND IMPORTS, INC. SRQ AUTO LLC STANFIELD AUTO SALES STAN’S
CAR SALES STAR AUTO STAR AUTO SALES STARGATE AUTO SALES LLC STARK AUTO SALES
STARMOUNT MOTORS LLC STARRS CARS AND TRUCKS, INC STATELINE CHRYSLER DODGE JEEP
STEELY LEASE SALES STEPHEN A FINN AUTO BROKER STERLING AUTO SALES STERLING
AUTOMOTIVE LLC STEVE JOHNSON AUTO WORLD INC STEVE RAYMAN CHEVROLET, LLC STEWART
AUTO GROUP OF STL CAR CREDIT STOKES AUTOMOTIVE INC

DEALER NAME STOKES BROWN TOYOTA SCION STOKES BROWN TOYOTA SCION STOKES HONDA
CARS OF BEAUFORT STOKES KIA STOKES USED CAR CENTER STONE MOUNTAIN NISSAN SUBARU
OF WICHITA LLC SUBURBAN AUTO SALES SUBURBAN CHRYSLER JEEP DODGE SUFFIELD MOTORS
SUMMIT AUTO SALES CORP SUMMIT CITY CHEVROLET, INC. SUMMIT PLACE KIA SUMMIT PLACE
KIA MT. CLEMENS SUN TOYOTA SUNCOAST QUALITY CARS LLC SUNNY DAY AUTO SALES &
SERVICE SUNNY FLORIDA MOTORS, INC. SUNNY KING TOYOTA SUNRISE CHEVROLET SUNSET
MOTORS SUNTRUP HYUNDAI INC SUNTRUP HYUNDAI WEST INC SUNTRUP KIA OF WEST COUNTY
SUNTRUP NISSAN VOLKSWAGEN SUPER AUTO SALES SUPER DEAL AUTO SALES LLC SUPERIOR
BUICK GMC SUPERIOR CHEVROLET SUPERIOR HYUNDAI SOUTH SUPERIOR MOTORS NORTH
SUPERIOR USED VEHICLES LLC SUTHERLAND CHEVROLET INC SUTHERLIN NISSAN SUTHERLIN
NISSAN MALL OF GA. SVG MOTORS LLC SW PREMIER MOTOR GROUP INC SWANNS RENTAL AND
SALES INC TAMERON AUTOMOTIVE GROUP TAMIAMI FORD, INC. TAMPA AUTO SOURCE INC
TARGET AUTOMOTIVE TAYLOR MORGAN INC TEAM AUTOMOTIVE

 



--------------------------------------------------------------------------------

DEALER NAME TEAM NISSAN OF MARIETTA TENA AUTOMOTIVE LLC TENNESSEE AUTO GROUP &
LEASING TENNESSEE AUTOPLEX, LLC TERRE HAUTE AUTO AND EQUIPMENT TERRY LABONTE
CHEVROLET TEXAS CAPITAL AUTO CREDIT THE 3445 CAR STORE, INC. THE AUTO BROKER THE
AUTO GROUP LLC THE AUTO STORE THE AUTO STORE THE AUTO WAREHOUSE THE AUTOBLOCK
THE BOULEVARD CAR LOT THE CAR BARN THE CAR CABANA OF THE CAR COMPANY THE CAR
CONNECTION, INC. THE CAR GUYS INC THE CAR MAN LLC THE CAR STORE THE LUXURY
AUTOHAUS INC. THE MONTGOMERY GROUP LLC THE REPO STORE THE RITE CAR THOMAS & SON
INC. THOMASVILLE TOYOTA THORNTON CHEVROLET, INC THORNTON ROAD CHRYSLER DODGE
THORNTON ROAD HYUNDAI THORNTON ROAD KIA THRIFTY CAR SALES TIDE AUTOS INC TILLMAN
AUTO LLC TIM FRENCH SUPER STORES, LLC TIM SHORT PREMIERE USED CARS TIM TOMLIN
AUTOMOTIVE GROUP TIME TO BUY LLC TIMS AUTO SALES TINPUSHER LLC TKP AUTO SALES
INC TNT AUTO SALES INC TOM HOLZER FORD

DEALER NAME TONY ON WHEELS INC TONY’S AUTO SALES OF TONY’S AUTO WORLD TOP CHOICE
AUTO LLC TOWN & COUNTRY FORD, INC. TOWN CARS AUTO SALES TOWNSENDS MAGNOLIA
TOYOTA OF GREENVILLE, INC TOYOTA OF HOLLYWOOD TOYOTA OF LAKEWOOD TOYOTA OF
LOUISVILLE, INC. TOYOTA OF MCDONOUGH TOYOTA OF WARSAW TOYOTA ON NICHOLASVILLE
TRIAD AUTO GROUP NC LLC TRIAD AUTOPLEX TRINITY AUTOMOTIVE TRIPLE E AUTO LLC
TROPICAL AUTO OUTLET TRUCK TOWN INC TRUSSVILLE WHOLESALE AUTOS TRUST MOTORS LLC
TUBBS AUTO SALES LLC UCAR, INC. U-DRIVE AUTO LLC ULTIMATE IMAGE AUTO, INC UNITED
AUTO BROKERS UNITED AUTO SALES UNITED AUTO SALES AND UNITED LUXURY MOTORS LLC
UNITED VEHICLE SALES UNIVERSAL AUTO PLAZA UNIVERSAL AUTO PLAZA LLC UNIVERSITY
CHRYSLER DODGE JEEP UNIVERSITY HYUNDAI OF DECATUR UNLIMITED AUTO GROUP INC
UNLIMITED AUTOMOTIVE UPSTATE LIL BOYZ TOYZ LLC US 1 CHRYSLER DODGE JEEP USA
AUTO & LENDING INC USA CHOPPERS USA MOTORCARS USED CAR SUPERMARKET V & S AUTO
SALES LLC

 



--------------------------------------------------------------------------------

DEALER NAME V & V AUTO CENTER INC VA CARS INC VAN PAEMEL SALES VANN YORK BARGAIN
CARS LLC VANN YORK PONTIAC BUICK GMC VANN YORK TOYOTA, INC VANS AUTO SALES
VANTAGE MOTORS LLC VEHICLES 4 SALES, INC. VELOCITY MOTORS INC VERACITY MOTOR
COMPANY LLC VESTAVIA HILLS AUTOMOTIVE VICTORIA MOTORS, LLC VICTORY AUTO INC
VIDAH MOTORSPORTS VILLAGE AUTO OUTLET INC VILLAGE AUTO SALES VILLAGE AUTOMOTIVE
VINCE WHIBBS PONTIAC-GMC VININGS ENTERPRISES INC VIP AUTO ENTERPRISES INC VIP
AUTO GROUP, INC. VIP AUTO MALL VISION AUTO LLC VOGUE MOTOR CO INC VOLVO OF FT.
MYERS VOLVO SALES & SERVICE CENTER I VULCAN MOTORS LLC W & S AUTO CENTER INC
WABASH AUTO CARE INC WADE FORD INC WALDROP MOTORS INC WALLEYS AUTO SALES
WALTERBORO MOTOR SALES WARSAW BUICK GMC WASHINGTON AUTO GROUP WEB AUTO BROKERS
WEBBER AUTOMOTIVE LLC WEINE AUTO SALES EAST WEINLE AUTO SALES WEST ALABAMA
WHOLESALE WEST CLAY MOTOR COMPANY LLC WEST END AUTO SALES & SERVICE WEST MAIN
MOTORS

DEALER NAME WESTERN AUTO SALES INC WHEELS & DEALS AUTO SALES WHEELS MOTOR SALES
WHITEWATER MOTOR COMPANY INC WHOLESALE, INC WILDCAT AUTO SALES WILLETT HONDA
SOUTH WILLS MOTOR SALES WIN - WIN AUTO CENTER CORP WONDERGEM, INC WOODBRIDGE
MOTORS, INC. WOODY ANDERSON FORD WOODY SANDER FORD, INC. WORLD AUTO NETWORK INC
WORLD AUTO, INC. WORLD CAR CENTER & FINANCING WORLDWIDE MOTORS LLC WORLEY AUTO
SALES WOW CAR COMPANY XL1 MOTORSPORTS, INC XPRESS AUTO MALL YES AUTO SALES INC
YOU SELECT AUTO SALES LLC YOUR DEAL AUTOMOTIVE YOUR KAR CO INC YPSILANTIS IMPORT
AUTO SALES ZAPPIA MOTORS

 